Citation Nr: 1543128	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  08-15 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for recurrent ingrown toenails.

2.  Entitlement to service connection for chronic urethritis.
 
3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an initial disability rating in excess of 10 percent for spondylosis of the cervical spine.

5.  Entitlement to higher initial disability ratings for bursitis of the left shoulder, currently rated as noncompensable (0 percent) since April 1, 2006, and 20 percent since March 27, 2013. 

6.  Entitlement to an initial disability rating in excess of 10 percent for hallux valgus of the left foot, status post bunionectomy.
 
7.  Entitlement to an initial compensable disability rating for hallux valgus of the right foot.
8.  Entitlement to higher initial disability ratings for degenerative disc disease (DDD) with degenerative joint disease (DJD) of the thoracolumbar spine, currently rated as 10 percent since August 1, 2006, and 20 percent since March 1, 2010.
 
9.  Entitlement to higher initial disability ratings for the right ankle fracture, currently rated as 30 percent from April 1, 2006, to October 3, 2006, from March 1, 2007, to February 18, 2009, and since June 1, 2009.
 
10.  Entitlement to higher initial disability ratings for patellofemoral syndrome of the right knee, currently rated as noncompensable (0 percent) since April 1, 2006, and 10 percent since March 24, 2008.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to March 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision in which the Benefits Delivery at Discharge (BDD) Unit at the RO in Winston-Salem, North Carolina, inter alia, denied service connection for a low back disability, but granted service connection for disabilities of the cervical spine, feet, left shoulder, right knee, and right ankle, assigning initial noncompensable ratings for each, effective April 1, 2006, the day following the Veteran's discharge from the military.  The April 2006 rating decision also denied the service connection claims currently on appeal.  In May 2006, the Veteran filed a Notice of Disagreement (NOD) with the denials of service connection and the initial disability ratings assigned for the service-connected disabilities.  

A subsequent January 2007 rating decision granted service connection for the lumbar spine disability, and assigned an initial disability rating of 10 percent, retroactively effective from August 1, 2006.  The January 2007 rating decision also increased the disability ratings for the left foot and cervical spine to 10 percent each, retroactively effective from April 1, 2006.  The January 2007 rating decision also increased the disability rating for the right ankle to 20 percent, retroactively effective from April 1, 2006.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  

A February 2008 rating decision increased the disability rating for the right ankle disability to 30 percent, retroactively effective April 1, 2006, and for the lumbar spine disability to 10 percent, retroactively effective from August 1, 2006.  Id.  

A March 2009 rating decision also increased the right knee disability to 10 percent, retroactively effective from March 24, 2008.  Id.

A Statement of the Case (SOC) was issued in February 2008 on the right ankle, cervical spine, and lumbar spine issues, and the Veteran filed a Substantive Appeal in May 2008.  A Statement of the Case (SOC) was issued in April 2014 on the remaining issues, and the Veteran filed a Substantive Appeal in April 2014.

In an October 2010 rating decision, the RO granted a higher 20 percent disability rating for the Veteran's lumber spine disability, retroactively effective from March 1, 2010.  See AB, 6 Vet. App. at 38-39.

During the course of the appeal, the RO also granted temporary 100 percent ratings for the right ankle disability.  See 38 C.F.R. § 4.29 (2015).

The Veteran's claims file was transferred to the jurisdiction of the RO in Roanoke, Virginia, which has certified the appeal to the Board. 

In January 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Upon remand, in an April 2014 rating decision, the RO granted a higher 20 percent disability rating for the Veteran's left shoulder disability, retroactively effective from March 27, 2013.  See AB, 6 Vet. App. at 38-39.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

With the exception of the service connection issues and the cervical spine issue, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have sufficient hearing loss in his ears to be considered a disability by VA standards.

2.  The Veteran does not have a current diagnosis of urethritis.

3.  The Veteran does not have a current diagnosis of ingrown toenails.

4.  Throughout the appeal, the spondylosis of the cervical spine has been manifested by, at worst, forward flexion to 35 degrees, extension to 35 degrees, right lateral flexion to 35 degrees, left lateral flexion to 35 degrees, right rotation to 60 degrees, and left rotation to 60 degrees, with consideration of his pain, but has not been manifested by incapacitating episodes, muscle spasm, or guarding of the cervical spine.

CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  Service connection for urethritis is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  Service connection for ingrown toenails is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for an initial disability rating in excess of 10 percent for spondylosis of the cervical spine are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  




(CONTINUED ON NEXT PAGE)

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the service connection claims, the Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in August 2005, as part of the BDD program, provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  A letter dated in April 2006, attached to the April 2006 rating decision, also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The August 2005 letter was provided prior to the initial RO adjudication of his claims in the April 2006 rating decision.  The April 2006 duty-to-assist letter was not provided before the initial RO adjudication of his claims.  However, after he was provided the letter, the claims were then readjudicated in the April 2014 SOC based on any additional evidence received in response to that additional notice.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claims, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claims, including in a SOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claims.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  For all of these reasons, the Board concludes that the service connection claims may be adjudicated without a remand for further notification.

Regarding the cervical spine claim, this appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for the cervical spine disability.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in August 2005, as part of the BDD program and before the grant of service connection for a cervical spine disability, was legally sufficient, VA's duty to notify for this issue is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, Social Security Administration (SSA) disability benefits records, and post-service VA and private treatment records have been obtained.  In November 2009, the AOJ made a Formal Finding of Unavailability regarding the Veteran's Tricare treatment records for the period from July 2002 to June 2003, and the Veteran was notified of such finding.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  

Regarding the service connection claims, the record indicates that the Veteran participated in QTC VA examinations in August 2006, the results of which have been included in the claims file for review.  The examinations involved thorough examinations of the Veteran.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Regarding the cervical spine claim, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2015).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in March 2013.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board is also satisfied as to substantial compliance with its January 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for an additional VA examination for his cervical spine disability, which he had in March 2013.  The remand also included sending the Veteran a SOC for his service connection issues, which was sent to the Veteran in April 2014.  The Veteran then subsequently perfected his service connection appeals.  The remand also included obtaining the Veteran's recent VA and private treatment records, which were obtained and associated with the claims file.  The record does not indicate that there are any outstanding treatment records for the cervical spine disability.  Finally, the remand directed the AOJ to readjudicate the Veteran's cervical spine claim, which was accomplished in the April 2014 Supplemental SOC (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II. Service Connection Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the veteran has it; without this minimum level of proof, there can be no valid claim).  

Regarding the bilateral hearing loss claim, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But according to VA standards, impaired hearing must be of a certain level to be considered a disability.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Since filing his service connection claim in August 2005, the Veteran was provided QTC VA examinations in August 2006.  

At the August 2006 QTC VA general medical examination, the VA examiner, following a physical examination of the Veteran, determined that that the Veteran did not have a current diagnosis of ingrown toenails or urethritis as there was no pathology to render such diagnoses.

At the August 2006 QTC VA audiological examination, audiometric testing yielded the following findings at that time:

 


HERTZ



500
1000
2000
3000
4000
LEFT
10
10
5
15
30
RIGHT
10
20
10
15
35

Using the Maryland CNC Word List test, his speech recognition scores were 96 percent bilaterally.

The VA and private treatment records in the claims file do not provide any contrary evidence to that obtained at the VA examinations.  

The Board has reviewed the above evidence and finds that there is no indication of a current bilateral hearing loss disorder as defined under 38 C.F.R. § 3.385.  There is also no evidence of record that the Veteran has a current diagnosis of ingrown toenails and urethritis.  Therefore, the Veteran has not met his threshold preliminary evidentiary burden of establishing he has a sufficient hearing loss disability in his ears and current diagnoses for these claims.  

Without this required proof of a current disorder, the claims for service connection necessarily fail.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for a past disability); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has disability at the time a claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, the Veteran has never had current diagnoses, either when filing his claims or at any time since.  So without the required proof that he has current diagnoses, the Board need not determine whether there is a correlation between the disorders and his military service because this is an impossibility.

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer, 210 F.3d at 1353. 

Accordingly, service connection for bilateral hearing loss, ingrown toenails, and urethritis is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case (whether the Veteran has sufficient hearing loss in his ears to be considered a disability by VA standards and whether the Veteran has current diagnoses of ingrown toenails and urethritis) fall outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such diagnoses.  The medical evidence establishes that the Veteran does not have clinical diagnoses of bilateral hearing loss, urethritis, and ingrown toenails.  The VA examiners considered the lay assertions of record, but ultimately found that the Veteran did not have current diagnoses.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claims.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for bilateral hearing loss, urethritis, and ingrown toenails are not warranted.

III.  Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).
Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a 10 percent initial disability rating under 38 C.F.R. 
§ 4.71a, DCs 5237 and 5243 for his cervical spine disability.  He seeks a higher initial disability rating.

DC 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

Normal ranges of motion of the cervical spine are as follows:  45 degrees of forward flexion; 45 degrees of backward extension; 45 degrees of right lateral flexion; 45 degrees of left lateral flexion; 80 degrees of right lateral rotation; and, 80 degrees of left lateral rotation.  38 C.F.R. § 4.71a, Plate V (2015).

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, at 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his cervical spine disability.  Here, there is no evidence of the following to warrant a disability rating in excess of 10 percent:  incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5237 and 5243.

Specifically, the Veteran was afforded a QTC VA examination in June 2006.  The Veteran denied any incapacitation due to his cervical spine disability at the examination.  His ranges of motion of the cervical spine were normal with pain beginning at 60 degrees for right and left lateral rotation.  The Veteran did not display pain on flexion, extension, right lateral flexion, or left lateral flexion of the cervical spine.  There was no evidence of muscle spasm or IVDS of the cervical spine upon examination.  

The Veteran was provided another QTC VA examination in February 2008.  At the examination, the Veteran denied any physician-recommended incapacitation due to his cervical spine disability.  His ranges of motion of the cervical spine were normal at the examination with no evidence of muscle spasm.  There was no evidence of IVDS of the cervical spine at the examination.

In March 2010, the Veteran was afforded a VA examination.  At the examination, the Veteran denied any incapacitation in the past 12 months due to his cervical spine disability.  His ranges of motion of the cervical spine were:  forward flexion to 40 degrees with pain beginning at 35 degrees; extension to 40 degrees with pain beginning at 35 degrees; right lateral flexion to 40 degrees with pain beginning at 35 degrees; left lateral flexion to 40 degrees with pain beginning at 35 degrees; right rotation to 70 degrees with pain beginning at 65 degrees; and, left rotation to 70 degrees with pain beginning at 65 degrees.  There was no evidence of muscle spasm or guarding of the cervical spine.  

The Veteran was provided another VA examination in March 2013.  At the examination, the Veteran's ranges of motion of the cervical spine were:  forward flexion to 45 degrees or greater with pain beginning at 45 degrees or greater; extension to 45 degrees or greater with pain beginning at 45 degrees or greater; right lateral flexion to 45 degrees or greater with pain beginning at 45 degrees or greater; left lateral flexion to 45 degrees or greater with pain beginning at 45 degrees or greater; right rotation to 80 degrees or greater with pain beginning at 80 degrees or greater; and, left rotation to 80 degrees or greater with pain beginning at 80 degrees or greater.  There was no evidence of muscle spasm, IVDS, or guarding of the cervical spine.  

The VA and private treatment records do not provide evidence contrary to that obtained at the VA examinations.

Therefore, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his cervical spine disability.  Here, there is no evidence of the following to warrant a disability rating in excess of 10 percent:  incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5237 and 5243.

In forming this decision, the Board has considered the Veteran's complaints of pain in the neck.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under DCs 5237 and 5243.  38 C.F.R. § 4.71a.  

Specifically, at the QTC VA examination in June 2006, the Veteran described pain in his cervical spine that occurs three times per day and lasts for one hour each time.  The Veteran stated that the pain came on by itself and was relieved by rest and medication.  At the time of the pain, he can function with medication.  Regarding functional impairment, the Veteran described pain with lifting and bending.  The VA examiner determined that the joint function of the cervical spine was additionally limited by pain following repetitive use.  The Veteran's cervical spine was not additionally limited by weakness, lack of endurance, or incoordination after repetitive use.  The Veteran did not have any additional limitation of motion following repetitive use of the cervical spine.  

At the QTC VA examination in February 2008, the Veteran reported constant pain that was elicited with physical activity and relieved with rest or pain medication.  The Veteran was able to function with these measures.  The Veteran's ranges of motion of the cervical spine were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive motion.  

At the March 2010 VA examination, the Veteran described constant pain in his cervical spine that was severe and spontaneous.  The pain was relieved by rest and medication.  At the time of the pain, he could function with medication.  During flare-ups, he experienced limitation of motion of the joint, which he described as stiffness and neck pain.  The Veteran tried to rest and let the pain subside.  Following repetitive motion, the Veteran did not experience any additional degrees of limitation of motion in the cervical spine.  

At the March 2013 VA examination, the Veteran reported flare-ups of pain that impacted his ranges of motion of the cervical spine.  The VA examiner determined that the Veteran did not have additional limitation of motion of the cervical spine following repetitive-use testing.  The examiner also found that the Veteran did not have functional loss and/or functional impairment of the cervical spine.

Given that the Veteran was able to achieve the aforementioned ranges of motion of the cervical spine on examinations despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meet the impairment contemplated by the current schedular disability rating throughout the entire appeal period and do not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the cervical spine to warrant a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the cervical spine disability based on additional functional limitation following repetitive use or flare-ups of the joint.

Furthermore, the Board finds that a separate disability rating for neurologic impairment of the Veteran's cervical spine disability is not warranted.  38 C.F.R. § 4.71a, DC 5237, Note 1.  The Veteran is already in receipt of a separate, compensable disability rating for ulnar nerve involvement of the left upper extremity, associated with the cervical strain with IVDS.  Further, the VA examinations and VA and private treatment records do not document that the Veteran has any other neurological abnormalities due to his cervical spine disability.  For instance, at the March 2013 VA examination, the neurological examination revealed normal sensation in the right leg.  The March 2013 VA examiner found that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  The March 2013 VA examiner determined that the Veteran did not have any other neurologic abnormalities related to a cervical spine condition, such as bowel or bladder problems.  Thus, a separate disability rating (besides from the already service-connected left upper extremity) under the neurological codes is not warranted for the Veteran's service-connected cervical spine disability.  Id.; 38 C.F.R. § 4.124a (2015).  

Additionally, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the service-connected cervical spine disability at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating for the Veteran's cervical spine disability fully address his symptoms, which include mainly pain, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the cervical spine disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain, weakness, and limitation of motion that affects his ability to walk for prolonged periods.  The regulations address limitation of motion, pain, and weakness, and the Veteran's pain upon motion and weakness were considered in assigning him his current disability rating.  However, even with consideration of his pain, his ranges of motion of the cervical spine were not severe enough to warrant a higher disability rating.  Thus, the Veteran's symptoms were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  There is no allegation that his service-connected cervical spine disability has resulted in unemployment, or that the Veteran is currently unemployed.  Therefore, consideration of a TDIU is not warranted. 


ORDER

The claim of entitlement to service connection for recurrent ingrown toenails is denied.

The claim of entitlement to service connection for chronic urethritis is denied.

The claim of entitlement to service connection for bilateral hearing loss is denied.

The claim of entitlement to an initial disability rating in excess of 10 percent for spondylosis of the cervical spine is denied.


REMAND

Initially, in an April 2014 statement, the Veteran reported that he was scheduled for upcoming left shoulder physical therapy treatment at the local VA Medical Center (VAMC).  The most recent VA treatment records in the claims file are dated from February 2014 and thus these recent treatment records are not in the claims file.  On remand, all pertinent VA treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, regarding the feet claims, the Veteran's treatment records document tingling and numbness in the toes during the appeal period.  See private treatment records dated in November 2006, October 2007, and December 2008, and VA treatment records dated in October 2008.  To date, the Veteran has only been afforded VA joint examinations, and his neurological symptoms have not been addressed, to include whether these neurological symptoms are due to or aggravated by his service-connected hallux valgus of the feet and/or his service-connected right ankle fracture and/or his service-connected patellofemoral syndrome of the right knee and/or his service-connected DDD with DJD of the thoracolumbar spine.  Thus, the Board finds that an additional VA neurological examination is needed to determine the current severity of the Veteran's feet.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

Finally, regarding the remaining claims on appeal, the Veteran's last VA examinations to assess the current severity of his service-connected right ankle disability, left shoulder disability, right knee disability, and lumbar spine disability were in March 2013.  The examinations are now over two years old.  Since those examinations, the Veteran, in an April 2014 statement, reported that these specific service-connected disabilities had worsened.  Thus, the Board finds that more recent evidence must be obtained in order to determine the current severity of the Veteran's right ankle disability, left shoulder disability, right knee disability, and lumbar spine disability.  Additional VA examinations are therefore necessary.  See Caffrey, 6 Vet. App. at 381; see, too, Allday, 7 Vet. App. at 526; see, as well, VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Hampton, Virginia, VAMC, dated since February 2014, to include the Veteran's left shoulder physical therapy treatment records from April 2014.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, provide a VA neurological examination to the Veteran in order to assist in evaluating the severity of his service-connected hallux valgus of the feet.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

All clinical neurological manifestations of the service-connected hallux valgus of the feet should be reported in detail.  If neurological manifestations are present, the VA examiner must identify the specific nerve(s) affected and the severity (mild, moderate, moderately severe, or severe).  The examiner must also identify if the paralysis is incomplete or complete.

3.  After obtaining the above records, provide a VA joints examination to the Veteran in order to assist in evaluating the severity of his service-connected bursitis of the left shoulder.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion of the left shoulder, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the left shoulder.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

Further, all appropriate testing should be conducted, and any clinical neurological manifestations of the service-connected bursitis of the left shoulder should be reported in detail.  If neurological manifestations are present, the VA examiner must identify the specific nerve(s) affected and the severity (mild, moderate, moderately severe, or severe).  The examiner must also identify if the paralysis is incomplete or complete.

4.  After obtaining the above records, provide a VA spine examination to the Veteran in order to assist in evaluating the severity of his service-connected DDD with DJD of the thoracolumbar spine.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion of the lumbar spine, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

Further, all appropriate testing should be conducted, and any clinical neurological manifestations of the service-connected lumbar spine disability should be reported in detail, to include any related to the feet.  If neurological manifestations are present, the VA examiner must identify the specific nerve(s) affected and the severity (mild, moderate, moderately severe, or severe).  The examiner must also identify if the paralysis is incomplete or complete.

5.  After obtaining the above records, provide a VA joint examination to the Veteran in order to assist in evaluating the severity of his service-connected right ankle fracture.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion of the right ankle, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the right ankle.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

Further, all appropriate testing should be conducted, and any clinical neurological manifestations of the service-connected right ankle fracture should be reported in detail, to include any of the feet.  If neurological manifestations are present, the VA examiner must identify the specific nerve(s) affected and the severity (mild, moderate, moderately severe, or severe).  The examiner must also identify if the paralysis is incomplete or complete.

6.  After obtaining the above records, provide a VA spine examination to the Veteran in order to assist in evaluating the severity of his service-connected patellofemoral syndrome of the right knee.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion of the right knee, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the right knee.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  
Further, all appropriate testing should be conducted, and any clinical neurological manifestations of the service-connected patellofemoral syndrome of the right knee should be reported in detail, to include any of the feet.  If neurological manifestations are present, the VA examiner must identify the specific nerve(s) affected and the severity (mild, moderate, moderately severe, or severe).  The examiner must also identify if the paralysis is incomplete or complete.

7.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


